FILED
                            NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30105

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00020-DWM

  v.
                                                 MEMORANDUM *
SHANNON MICHELLE CLARK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Shannon Michelle Clark appeals from her eight-month sentence imposed

following revocation of probation. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Clark contends the district court failed to recognize that her alcohol abuse

was caused by stressors in her life, and imposed a substantively unreasonable

sentence. The record reflects that the district court did not procedurally err and

that, in light of the totality of the circumstances, the district court did not abuse its

discretion because the sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Peters, 470 F.3d 907, 909

(9th Cir. 2006) (per curiam) (stating that sentences imposed upon revocation of

probation are reviewed for reasonableness).

       Clark also challenges the special condition of supervised release that

prohibits her from entering any establishment where alcohol is the primary item of

sale unless granted permission by the probation office for employment purposes

only. She argues that this condition is overbroad and unnecessarily interferes with

her ability to earn a living as a dancer at gentlemen’s clubs and bars. The record

indicates that this condition is narrowly tailored and is not a greater deprivation of

liberty than reasonably necessary to promote the goals of deterrence, protection of

the public, and rehabilitation. See United States v. Napulou, 593 F.3d 1041, 1044

(9th Cir. 2010). Therefore, the district court did not plainly err. See United States

v. Vega, 545 F.3d 743, 747 (9th Cir. 2008).

       AFFIRMED.


                                             2                                      10-30105